Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

The instant application having Application No. 15/512,181 has claims 1-5 and 7-8 pending in the application filed on 09/15/2015; there are 3 independent claims and 4 dependent claims, all of which are ready for examination by the examiner.  

Response to Arguments

This Office Action is in response to applicant’s communication filed on November 20, 2020 in response to PTO Office Action dated September 16, 2020.  The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Rejections - 35 USC § 103

 35 USC § 103 Rejection 

Applicant's arguments filed on 11/20/2020 with respect to the claims 1-5 and 7-8 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (US PGPUB 20150163163) in view of Enko et al (US PGPUB  20040210583) and in further view of Noma et al (US PGPUB  20130081015) and Miyagawa et al (US PGPUB  20150370626).

As per claim 1:
Kato teaches:
“An application server comprising” (Paragraph [0014] (an application server includes)) 
“an execution unit which executes an application program in response to a request from a client device and returns a response to the client device” (Paragraph [0014] and Paragraph [0055] (an application server for executing the application and transmitting the execution results to a terminal where the application execution part makes execution and stop of the applications in accordance with instructions))
“store a history of the value representing performance in access to the storage medium through execution of the application program, together with the information on a file path used in access to file” (Paragraph [0067] and Paragraph [0068] (the device information contains former execution history of information processing requiring execution, time required for execution and the path information which is passed on to the management server for storage)). 
Kato does not EXPLICITLY discloses: and includes a path conversion table which stores information on a file path used when a file of a storage medium is used; and access record table which stores time required for access to the storage medium, as a value representing performance in access to the storage medium through execution of the application program; and a path conversion unit which obtains a file path used in access to a file of the storage medium based on a content of the path conversion table; a measurement unit which measures a value representing performance in access to a storage medium through execution of the application program;  and a management unit which determines whether access delay due to lowered performance on the file access is occurring, based on a content of the access record table; when determining that the performance relating to access to the storage medium is degraded based on the value measured by the measurement unit; performs control so as to add another storage medium; and stores information on a file path used when a file of the added storage medium is used in the path conversion table; wherein the management unit accumulates file access time in the access time table, the file access time being time required for access to the storage medium for a plurality of times of file access to the storage medium; calculates a prolongation determination value which being a value of the sum of the average value and twice the standard deviation of the file access time accumulated in the access record table; stores the prolongation determination value in the access record table; and determines that the performance relating to File access to the storage medium being degraded when the file access time being equal to or more than the prolongation determination value.  
However, Enko teaches:
“and includes a path conversion table which stores information on a file path used when a file of a storage medium is used” (Paragraph [0101] and Fig. 10) (FIG. 10 is a schematic diagram showing an example of the node/path-name translation table where path data concerning the migration source server and the migration target server of each migration file are registered)) 
 “and a path conversion unit which obtains a file path used in access to a file of the storage medium based on a content of the path conversion table” (Paragraph [0101]) (the file server unit can learn from the node/path-name translation table whether files has been transferred or not and where transferred files exist by checking the paths of the files)) 
  “and stores information on a file path used when a file of the added storage medium is used in the path conversion table” (Paragraph [0102] (after determining the migration target server, the migration source server adds a new entry for the migration target server to the node/path-name translation table and sets values in migration source path name field and migration target path name field)).
Also, Noma teaches:
“and access record table which stores time required for access to the storage medium, as a value representing performance in access to the storage medium through execution of the application program” (Paragraph [0042], Paragraph [0043] and Paragraph [0052] (a response time (latency) of an I/O process request from a virtual machine to a virtual disk is recorded where a latency is measured on the basis of disk access that the virtual machine needs to perform and the tables ( as illustrated in FIGS. 6A and 6B) record the latencies for each access)) 
“a measurement unit which measures a value representing performance in access to a storage medium through execution of the application program” (Paragraph [0050] and Paragraph [0059] (an I/O performance measurement unit in a Hypervisor which measures a time that elapsed before a response to the issued I/O process request was received, and accumulates the response time as a latency on the table))
“and a management unit which determines whether access delay due to lowered performance on the file access is occurring, based on a content of the access record table” (Paragraph [0042] and Paragraph [0055] (the management server calculates the average value of the latencies between the Hypervisors and the storage units on the basis of information (content) and based on combinations between respective VM hosts and respective storage units, the average value of latencies recorded in the table)) 
 “when determining that the performance relating to access to the storage medium is degraded based on the value measured by the measurement unit” (Paragraph [0042] and Paragraph [0066] (the management server calculates the average value of the latencies between the Hypervisors and the storage units on the basis of information reported from the respective Hypervisors, the storage resource management unit determines whether or not a virtual machine can be provided (performance is degraded) to the selected storage unit))
“performs control so as to add another storage medium” (Paragraph [0043] (it is possible to cope to dynamic modifications of configurations of the system with the addition of server or storage units))
“wherein the management unit accumulates file access time in the access time table, the file access time being time required for access to the storage medium for a plurality of times of file access to the storage medium” (Paragraph [0042], Paragraph [0052] and Paragraph [0059] (the management server uses the collected data recorded in the tables for latencies for each access for combinations between virtual machines and virtual disks accessed by virtual machines for every Hypervisor and the I/O performance measurement unit accumulates the response time as a latency in the table )).
Also, Miyagawa teaches:
“calculates a prolongation determination value which being a value of the sum of the average value and twice the standard deviation of the file access time accumulated in the access record table” (Paragraph [0086] (the period specifying unit calculates an average of performance values of a log present for a specified length of time before a time period in which a performance value deviates from a range of the standard deviation))
“stores the prolongation determination value in the access record table” (Paragraph [0050] (the performance data stored in the performance information tables in the DB))
“and determines that the performance relating to File access to the storage medium being degraded when the file access time being equal to or more than the prolongation determination value” (Paragraph [0056] and Paragraph [0075] (whether a problem has occurred is determined by using a characteristic of an operation and with the technique for monitoring a threshold value, an alarm is issued when a measured value of the monitoring entry exceeds the threshold value)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kato, Enko, Noma  and Miyagawa for “and includes a path conversion table which stores information on a file path used when a file of a storage medium is used; and access record table which stores time required for access to the storage medium, as a value representing performance in access to the storage medium through execution of the application program; and a path conversion unit which obtains a file path used in access to a file of the storage medium based on a content of the path conversion table; a measurement unit which measures a value representing performance in access to a storage medium through execution of the application program;  and a management unit which determines whether access delay due to lowered performance on the file access is occurring, based on a content of the access record table; when determining that the performance relating to access to the storage medium is degraded based on the value measured by the measurement unit; performs control so as to add another storage medium; and stores information on a file path used when a file of the added storage medium is used in the path conversion table; wherein the management unit accumulates file access time in the access time table, the file access time being time required for access to the storage medium for a plurality of times of file access to the storage medium; calculates a prolongation determination value which being a value of the sum of the average value and twice the standard deviation of the file access time accumulated in the access record table; stores the prolongation determination value in the access record table; and determines that the performance relating to File access to the storage medium being degraded when the file access time being equal to or more than the prolongation determination value” as accessibility to a file managed by a file server distant from the client (access requester) can be improved and total access performance of the network system can be upgraded (Enko, Paragraph [0186]), the latency is measured on the basis of access that has to actually be performed, which prevents extra loads on the network (Noma, Paragraph [0046]) and calculates a standard deviation of the performance value indicated by the obtained log, and specifies a time period in log in which the performance value deviates from the standard deviation (Miyagawa, Paragraph [0084]). 
Therefore, it would have been obvious to combine Kato, Enko, Noma and Miyagawa.

As per claim 3:
Kato, Enko, Noma and Miyagawa teach the application server as specified in the parent claim 1 above. 
Noma further teaches:
“wherein the measurement unit measures time taken for access to the storage medium” (Paragraph [0050 and Paragraph [0059] ( an I/O performance measurement unit in a Hypervisor which measures a time that elapsed before a response to the issued I/O process request was received, and accumulates the response time as a latency on the table)).

As per claim 4:
Kato, Enko, Noma and Miyagawa teach the application server as specified in the parent claim 1 above. 
Kato further teaches:
“wherein the measurement unit measures a data transmission amount per unit time during access to the storage medium” (Paragraph [0058], Paragraph [0083] and Paragraph [0089] (the information processing request is transmission contents including measurement data where the management server investigates the contents of the response time contained in the request and the cost or measurement unit is calculated per unit time)). 

As per claim 5:
Kato, Enko, Noma and Miyagawa teach the application server as specified in the parent claim 1 above. 
Kato further teaches:
“wherein the execution unit includes” (Paragraph [0014] ( an application server includes))
“a server application execution unit which executes the application program” (Paragraph [0055] ( An application execution part has the function of managing execution of applications))
“an access unit which performs the access to the storage medium due to an instruction from the application program” (Paragraph [0043] and Paragraph [0055] (the management server makes execution of application and storing of data into the storage in the information processing sites and the application execution part makes execution of the applications in accordance with instructions of the management server))
“an access record unit which records a history of the value representing the performance in the access measured by the measurement unit” (Paragraph [0067] (the device information contains former execution history of information processing requiring execution, time required for execution))
Also Noma further teaches:
“and the management unit includes” (Paragraph [0042] (the management server includes))
“a access management unit which determines degradation of the performance relating to the access to the storage medium by comparing the value representing the performance in the access measured by the measurement unit with the history of the value representing the performance recorded in the access record unit” (Paragraph [0042] and Paragraph [0052] (the management server calculates the average value of the latencies between the Hypervisors and the storage units on the basis of information reported from the respective Hypervisors and in accordance with the latency information obtained from the table stored in a database in the management server,  uses the collected data to make decisions for providing a short latency between a virtual machine and a storage unit))
“and a node change instruction unit which, when determining that the performance is degraded, instructs to add the other storage medium” (Paragraph [0045] ( when the configuration has been modified by the addition of a new storage unit, information is collected dynamically, making it possible to select an optimum virtual storage)).

As per claim 7:
Kato teaches:
“A storage medium access monitoring method comprising” (Paragraph [0014] (the method in which an application server for executing the application)) 
“executing an application program in response to a request from a client device” (Paragraph [0014] and Paragraph [0055] (an application server for executing the application and transmitting the execution results to a terminal where the application execution part makes execution of the applications))
“storing a history of the value representing performance in access to the storage medium through execution of the application program, together with the information on a file path used in access to file” (Paragraph [0067] and Paragraph [0068] (the device information contains former execution history of information processing requiring execution, time required for execution and the path information which is passed on to the management server for storage)). 
Kato does not EXPLICITLY discloses: by using a path conversion table which stores information on a file path used when a file of a storage medium is used; and an access record table which stores time required for access to the storage medium, as a value representing performance in access to the storage medium through execution of the application program; measuring a value representing performance in access to a storage medium through execution of the application program;  determining whether access delay due to lowered performance on the file access is occurring, based on a content of the access record table; performing, when determining that the performance relating to access to the storage medium is degraded based on the value; control so as to add another storage medium; and storing information on a file path used when a file of the added storage medium is used in the path conversion table; accumulating file access time in the access time table, the file access time being time required for access to the storage medium for a plurality of times of file access to the storage medium; calculating a prolongation determination value which being a value of the sum of the average value and twice the standard deviation of the file access time accumulated in the access record table; storing the prolongation determination value in the access record table; and determining that the performance relating to File access to the storage medium being degraded when the file access time being equal to or more than the prolongation determination value.
However, Enko teaches:
“by using a path conversion table which stores information on a file path used when a file of a storage medium is used” (Paragraph [0101] and Fig. 10) (FIG. 10 is a schematic diagram showing an example of the node/path-name translation table where path data concerning the migration source server and the migration target server of each migration file are registered)) 
  “and storing information on a file path used when a file of the added storage medium is used in the path conversion table” (Paragraph [0102] (after determining the migration target server, the migration source server adds a new entry for the migration target server to the node/path-name translation table and sets values in migration source path name field and migration target path name field)).
Also, Noma teaches:
“and an access record table which stores time required for access to the storage medium, as a value representing performance in access to the storage medium through execution of the application program” (Paragraph [0042], Paragraph [0043] and Paragraph [0052] (a response time (latency) of an I/O process request from a virtual machine to a virtual disk is recorded where a latency is measured on the basis of disk access that the virtual machine needs to perform and the tables ( as illustrated in FIGS. 6A and 6B) record the latencies for each access))
“measuring a value representing performance in access to a storage medium through execution of the application program” (Paragraph [0050 and Paragraph [0059] (an I/O performance measurement unit in a Hypervisor which measures a time that elapsed before a response to the issued I/O process request was received, and accumulates the response time as a latency on the table)) 
“determining whether access delay due to lowered performance on the file access is occurring, based on a content of the access record table” (Paragraph [0042] and Paragraph [0055] (the management server calculates the average value of the latencies between the Hypervisors and the storage units on the basis of information (content) and based on combinations between respective VM hosts and respective storage units, the average value of latencies recorded in the table))
 “performing, when determining that the performance relating to access to the storage medium is degraded based on the value” (Paragraph [0042] and Paragraph [0066] (the management server calculates the average value of the latencies between the Hypervisors and the storage units on the basis of information reported from the respective Hypervisors, the storage resource management unit determines whether or not a virtual machine can be provided (performance is degraded) to the selected storage unit))
“control so as to add another storage medium” (Paragraph [0043] (it is possible to cope to dynamic modifications of configurations of the system with the addition of server or storage units))
“accumulating file access time in the access time table, the file access time being time required for access to the storage medium for a plurality of times of file access to the storage medium” (Paragraph [0042], Paragraph [0052] and Paragraph [0059] (the management server uses the collected data recorded in the tables for latencies for each access for combinations between virtual machines and virtual disks accessed by virtual machines for every Hypervisor and the I/O performance measurement unit accumulates the response time as a latency in the table)).
Also, Miyagawa teaches:
“calculating a prolongation determination value which being a value of the sum of the average value and twice the standard deviation of the file access time accumulated in the access record table” (Paragraph [0086] (the period specifying unit calculates an average of performance values of a log present for a specified length of time before a time period in which a performance value deviates from a range of the standard deviation))
“storing the prolongation determination value in the access record table” (Paragraph [0050] (the performance data stored in the performance information tables in the DB))
“and determining that the performance relating to File access to the storage medium being degraded when the file access time being equal to or more than the prolongation determination value” (Paragraph [0056] and Paragraph [0075] (whether a problem has occurred is determined by using a characteristic of an operation and with the technique for monitoring a threshold value, an alarm is issued when a measured value of the monitoring entry exceeds the threshold value)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kato, Enko, Noma  and Miyagawa for “by using a path conversion table which stores information on a file path used when a file of a storage medium is used; and an access record table which stores time required for access to the storage medium, as a value representing performance in access to the storage medium through execution of the application program; measuring a value representing performance in access to a storage medium through execution of the application program;  determining whether access delay due to lowered performance on the file access is occurring, based on a content of the access record table; performing, when determining that the performance relating to access to the storage medium is degraded based on the value; control so as to add another storage medium; and storing information on a file path used when a file of the added storage medium is used in the path conversion table; accumulating file access time in the access time table, the file access time being time required for access to the storage medium for a plurality of times of file access to the storage medium; calculating a prolongation determination value which being a value of the sum of the average value and twice the standard deviation of the file access time accumulated in the access record table; storing the prolongation determination value in the access record table; and determining that the performance relating to File access to the storage medium being degraded when the file access time being equal to or more than the prolongation determination value” as accessibility to a file managed by a file server distant from the client (access requester) can be improved and total access performance of the network system can be upgraded (Enko, Paragraph [0186]), the latency is measured on the basis of access that has to actually be performed, which prevents extra loads on the network (Noma, Paragraph [0046]) and calculates a standard deviation of the performance value indicated by the obtained log, and specifies a time period in log in which the performance value deviates from the standard deviation (Miyagawa, Paragraph [0084]). 
Therefore, it would have been obvious to combine Kato, Enko, Noma and Miyagawa.

As per claim 8:
Kato teaches:
“A non-transitory computer-readable storage medium storing a computer program executed by a computer” (Paragraph [0054] (the medium utilizable by the computer if necessary where the medium indicates a memory medium detachable from the input/output device)) 
“execution processing of executing an application program in response to a request from a client device and returning a response to the client” (Paragraph [0014] and Paragraph [0055] (an application server for executing the application and transmitting the execution results to a terminal where the application execution part makes execution of the applications in accordance with instructions))
“processing of storing a history of the value representing performance in access to the storage medium through execution of the application program; together with the information on a file path used in access to file” (Paragraph [0067] and Paragraph [0068] (the device information contains former execution history of information processing requiring execution, time required for execution and the path information which is passed on to the management server for storage)). 
Kato does not EXPLICITLY discloses: the computer including a path conversion table which stores information on a file path used when a file of a storage medium is used; and an access record table which stores time required for access to the storage medium, as a value representing performance in access to the storage medium through execution of the application program; measurement processing of measuring a value representing performance in access to a storage medium through execution of the application program;  determination processing of determining whether access delay due to lowered performance on the file access is occurring, based on a content of the access record table; management processing of, when determining that the performance relating to access to the storage medium is degraded based on the value; performing control so as to add another storage medium; and processing of storing information on a file path used when a file of the added storage medium is used in the path conversion table; processing of accumulating file access time in the access time table, the file access time being time required for access to the storage medium for a plurality of times of file access to the storage medium; process of calculating a prolongation determination value which being a value of the sum of the average value and twice the standard deviation of the file access time accumulated in the access record table; processing of storing the prolongation determination value in the access record table; and processing of determining that the performance relating to File access to the storage medium being degraded when the file access time being equal to or more than the prolongation determination value.
However, Enko teaches:
“the computer including a path conversion table which stores information on a file path used when a file of a storage medium is used” (Paragraph [0101] and Fig. 10) (FIG. 10 is a schematic diagram showing an example of the node/path-name translation table where path data concerning the migration source server and the migration target server of each migration file are registered)) 
  “and processing of storing information on a file path used when a file of the added storage medium is used in the path conversion table” (Paragraph [0102] (after determining the migration target server, the migration source server adds a new entry for the migration target server to the node/path-name translation table and sets values in migration source path name field and migration target path name field)).
Also, Noma teaches:
“and an access record table which stores time required for access to the storage medium, as a value representing performance in access to the storage medium through execution of the application program” (Paragraph [0042], Paragraph [0043] and Paragraph [0052] (a response time (latency) of an I/O process request from a virtual machine to a virtual disk is recorded where a latency is measured on the basis of disk access that the virtual machine needs to perform and the tables ( as illustrated in FIGS. 6A and 6B) record the latencies for each access))
“measurement processing of measuring a value representing performance in access to a storage medium through execution of the application program” (Paragraph [0050 and Paragraph [0059] (an I/O performance measurement unit in a Hypervisor which measures a time that elapsed before a response to the issued I/O process request was received, and accumulates the response time as a latency on the table)) 
“determination processing of determining whether access delay due to lowered performance on the file access is occurring, based on a content of the access record table” (Paragraph [0042] and Paragraph [0055] (the management server calculates the average value of the latencies between the Hypervisors and the storage units on the basis of information (content) and based on combinations between respective VM hosts and respective storage units, the average value of latencies recorded in the table))
 “management processing of, when determining that the performance relating to access to the storage medium is degraded based on the value” (Paragraph [0042] and Paragraph [0066] (the management server calculates the average value of the latencies between the Hypervisors and the storage units on the basis of information reported from the respective Hypervisors, the storage resource management unit determines whether or not a virtual machine can be provided (performance is degraded) to the selected storage unit))
“performing control so as to add another storage medium” (Paragraph [0043] (it is possible to cope to dynamic modifications of configurations of the system with the addition of server or storage units))
“processing of accumulating file access time in the access time table, the file access time being time required for access to the storage medium for a plurality of times of file access to the storage medium” (Paragraph [0042], Paragraph [0052] and Paragraph [0059] (the management server uses the collected data recorded in the tables for latencies for each access for combinations between virtual machines and virtual disks accessed by virtual machines for every Hypervisor and the I/O performance measurement unit accumulates the response time as a latency in the table)).
Also, Miyagawa teaches:
“process of calculating a prolongation determination value which being a value of the sum of the average value and twice the standard deviation of the file access time accumulated in the access record table” (Paragraph [0086] (the period specifying unit calculates an average of performance values of a log present for a specified length of time before a time period in which a performance value deviates from a range of the standard deviation))
“processing of storing the prolongation determination value in the access record table” (Paragraph [0050] (the performance data stored in the performance information tables in the DB))
“and processing of determining that the performance relating to File access to the storage medium being degraded when the file access time being equal to or more than the prolongation determination value” (Paragraph [0056] and Paragraph [0075] (whether a problem has occurred is determined by using a characteristic of an operation and with the technique for monitoring a threshold value, an alarm is issued when a measured value of the monitoring entry exceeds the threshold value)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kato, Enko, Noma  and Miyagawa for “the computer including a path conversion table which stores information on a file path used when a file of a storage medium is used; and an access record table which stores time required for access to the storage medium, as a value representing performance in access to the storage medium through execution of the application program; measurement processing of measuring a value representing performance in access to a storage medium through execution of the application program;  determination processing of determining whether access delay due to lowered performance on the file access is occurring, based on a content of the access record table; management processing of, when determining that the performance relating to access to the storage medium is degraded based on the value; performing control so as to add another storage medium; and processing of storing information on a file path used when a file of the added storage medium is used in the path conversion table; processing of accumulating file access time in the access time table, the file access time being time required for access to the storage medium for a plurality of times of file access to the storage medium; process of calculating a prolongation determination value which being a value of the sum of the average value and twice the standard deviation of the file access time accumulated in the access record table; processing of storing the prolongation determination value in the access record table; and processing of determining that the performance relating to File access to the storage medium being degraded when the file access time being equal to or more than the prolongation determination value” as accessibility to a file managed by a file server distant from the client (access requester) can be improved and total access performance of the network system can be upgraded (Enko, Paragraph [0186]), the latency is measured on the basis of access that has to actually be performed, which prevents extra loads on the network (Noma, Paragraph [0046]) and calculates a standard deviation of the performance value indicated by the obtained log, and specifies a time period in log in which the performance value deviates from the standard deviation (Miyagawa, Paragraph [0084]). 
Therefore, it would have been obvious to combine Kato, Enko, Noma and Miyagawa.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (US PGPUB 20150163163) in view of Enko et al (US PGPUB  20040210583) and in further view of Noma et al (US PGPUB  20130081015), Miyagawa et al (US PGPUB  20150370626) and Minakuchi et al (US PGPUB  20140244844). 

As per claim 2:
Kato, Enko, Noma and Miyagawa teach the application server as specified in the parent claim 1 above. 
Kato, Enko, Noma and Miyagawa do not EXPLICITLY disclose: wherein the management unit, when determining that the performance is recovered based on the value measured by the measurement unit, further performs control so as to delete the added storage medium.
However, Minakuchi teaches:
“wherein the management unit, when determining that the performance is recovered based on the value measured by the measurement unit, further performs control so as to delete the added storage medium” (Paragraph [0085] and Paragraph [0086] (the resource increase/decrease determining unit refers to the load condition table, determines whether the load of each of the service APLs has exceeded a threshold value and when the load at the execution of the service APL is lower than a reduction threshold value, the resource increase/decrease determining unit instructs the resource increase/decrease amount deciding unit to reduce the computer resource allocated to the service APL)). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kato, Enko, Noma, Miyagawa and Minakuchi for “wherein the management unit, when determining that the performance is recovered based on the value measured by the measurement unit, further performs control so as to delete the added storage medium” as the resource allocation control server predicts the amount of resources used for executing the application based on the increase/decrease amount of the load, and allocates the predicted amount of resources (Minakuchi, Paragraph [0041]). 
Therefore, it would have been obvious to combine Kato, Enko, Noma, Miyagawa and Minakuchi.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sugimoto Kinichi, (US Patent 20080294700), A file management system and the like for alleviating the load on the hardware due to file synchronization are provided. A file management system includes a time measurement unit for recording an update history of the file; an update interval calculation unit for calculating an update interval and a blank period of the file based on the update history, and determining a synchronization time of the file based on the update interval and the blank period; and a file management unit for executing synchronization of the file stored in the plurality of storage media at the synchronization time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is(571)-272-2196.  The examiner can normally be reached on Mon-Fri 8:00 AM – 5:00 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kamal K Dewan/
Examiner, Art Unit 2163


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163